79 Wellington St. W., 30th Floor Box 270, TD South Tower Toronto, OntarioM5K 1N2 Canada P. 416.865.0040 | F. 416.865.7380 www.torys.com Exhibit 23.6 September 1, 2015 Bank of Montreal 100 King Street West 1 First Canadian Place Toronto, Ontario Canada, M5X 1A1 Re: Bank of Montreal – Senior Medium-Term Notes, Series C Ladies and Gentlemen: Bank of Montreal, a bank organized under the laws of Canada (the “Bank”), has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form F-3 (File No.333-196387), for the purpose of registering under the Securities Act of 1933, as amended, among other securities, Debt Securities, including up to $18,000,000,000 aggregate principal amount of the Bank’s Senior Medium-Term Notes, Series C (the “Notes”), to be issued from time to time pursuant to a prospectus supplement dated June27, 2014 to the prospectus dated June27, 2014 forming a part of the Registration Statement (the “Prospectus”), and the Indenture, dated as of January 25, 2010 between the Bank and Wells Fargo Bank, National Association, as Trustee. We hereby consent to any reference to us, in our capacity as special Canadian tax counsel to the Bank, or any opinion of ours delivered in that capacity in a prospectus supplement, product supplement or pricing supplement relating to the offer and sale of any particular Note or Notes prepared and filed by the Bank with the Commission on this date or a future date. In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act. Sincerely, /S/TORYS LLP
